I dissent. The taxes imposed by the act are levied and collected for state purposes; § 96 of the act so declares. The taxes are to be collected by the board, and may be expended by the board in its discretion for any of the purposes mentioned in the act. All taxes for state purposes are required, by § 6, Art. VII of the constitution, to be paid into the state treasury. Section 4, Art. VIII of the constitution *Page 477 
as amended by the 11th amendment, provides that
"No moneys shall ever be paid out of the treasury of this state, or any of its funds, or any of the funds under its management, except in pursuance of an appropriation by law; nor unless such payment be made within one calendar month after the end of the next ensuing fiscal biennium, and every such law making a new appropriation, or continuing or reviving an appropriation, shall distinctly specify the sum appropriated, and the object to which it is to be applied, and it shall not be sufficient for such law to refer to any other law to fix such sum."
The act contravenes the constitutional provision requiring payment of state taxes into the state treasury, and is violative of the constitutional provision requiring expenditures to be made by legislative appropriation not valid for more than twenty-five months.
We said in State ex rel. Peel v. Clausen, 94 Wash. 166,162 P. 1, that
"The object of the constitution art. 8, § 4, and the statute cited, is to prevent expenditures of the public funds at the will of those who have them in charge, and without legislative direction.
"`Its object is to secure to the legislative department of the government the exclusive power of deciding how, when, and for what purposes the public funds shall be applied in carrying on the government (2 Opinions Attorneys-General, 670). It had its origin in Parliament in the seventeenth century, when the people of Great Britain, to provide against the abuse by the king and his officers of the discretionary money power with which they were vested, demanded that the public funds should not be drawn from the treasury except in accordance with express appropriations therefor made by Parliament.' Humbert v. Dunn,84 Cal. 57, 24 P. 111.
"It is well understood that these provisions — and they are common to most, if not all, of our written constitutions *Page 478 
— are mandatory, and that no moneys can be paid out without the sanction of the legislative body."
See, also, State ex rel. Davis v. Clausen, 160 Wash. 618,295 P. 751, and State ex rel. Trenholm v. Yelle, 174 Wash. 547,25 P.2d 569, 28 P.2d 1119.
The act also offends against subsection (c) of § 1, Art. II of the constitution, which provides that
"No act, law, or bill approved by a majority of the electors voting thereon shall be amended or repealed by the legislature within a period of two years following such enactment."